IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40650
                          Conference Calendar
                           __________________


IMAD FARAH BECHARA,

                                        Petitioner-Appellant,

versus

I.N.S.,

                                        Respondent-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. L-95-CV-54
                        - - - - - - - - - -
                         (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Imad Farah Bechara's motion to dismiss his appeal is

GRANTED, and his appeal is DISMISSED WITH PREJUDICE.      See 5th

Cir. R. 42.1.    Bechara is not entitled to a dismissal without

prejudice.     See 5th Cir. R. 42.4.   Bechara has clearly and

unequivocally expressed his intention to abandon this appeal, and

so dismissal with prejudice is appropriate.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.